January 6 2015


                                           DA 14-0393
                                                                                         Case Number: DA 14-0393

                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2015 MT 3N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

HEATHER ERIN WYLIE,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Second Judicial District,
                        In and For the County of Butte-Silver Bow, Cause No. DC-09-155
                        Honorable Brad Newman, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Heather Erin Wylie, (Self-Represented), Billings, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General, Helena, Montana

                        Eileen Joyce, Butte-Silver Bow County Attorney, Butte, Montana



                                                     Submitted on Briefs: December 17, 2014
                                                                Decided: January 6, 2015


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Heather Wylie appeals from the District Court’s order dated June 2, 2014, denying

her motion under M. R. Civ. P. 60(b) for relief from her prior judgment of conviction and

sentence. We affirm.

¶3     In 2010 Wylie faced a number of charges in Butte-Silver Bow and Lewis and

Clark Counties. In July 2010 she entered a global plea agreement disposing of all the

charges. The District Court ordered a pre-sentence investigation, conducted a sentencing

hearing on October 28, 2010, and sentenced Wylie to imprisonment and restitution.

Wylie did not appeal, but beginning in 2011 commenced several unsuccessful

proceedings seeking relief from her conviction or sentence. State v. Wylie, 2012 MT

118N (motion to withdraw guilty pleas); Wylie v. Daly, Montana Supreme Court No.

OP 13-0596 (petition for habeas corpus); Wylie v. Balaz, 2014 MT 302N (professional

negligence claim against her former attorney).

¶4     While Wylie filed the present proceeding under M. R. Civ. P. 60(b), the District

Court correctly concluded that Rule 60(b) is a rule of civil procedure and does not apply.

The District Court also correctly concluded that the grounds for relief raised in the


                                            2
current motion are “little more than a detailed recitation of the claims already advanced

by the Defendant in her previous petition for postconviction relief and her previous

motion to withdraw her guilty pleas.” The District Court properly determined that Wylie

was not entitled to any relief under statutes that might be applicable, including

§§ 46-16-105, -702, and § 46-21-101, MCA.

¶5    In State v. Wylie, 2012 MT 118N, this Court affirmed the District Court’s

determination that Wylie had entered her guilty pleas knowingly and voluntarily. Having

knowingly and voluntarily entered guilty pleas and having been subjected to a lawful

sentence, Wylie is precluded from attacking her pleas or the evidence that supported the

charges. Ellenburg v. Chase, 2004 MT 66, ¶21, 320 Mont. 315, 87 P.3d 473.

¶6    We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in

this case are legal and are controlled by settled Montana law, which the District Court

properly applied.

¶7    Affirmed.


                                               /S/ MIKE McGRATH

We Concur:

/S/ LAURIE McKINNON
/S/ PATRICIA COTTER
/S/ MICHAEL E WHEAT
/S/ JIM RICE




                                           3